



Exhibit 10.2


DEFAULT WAIVER AND FIRST AMENDMENT
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
This Default Waiver and First Amendment to Second Amended and Restated Loan and
Security Agreement (this “Amendment”) is entered into as of June 26, 2020, by
and among Silicon Valley Bank, a California corporation (“Bank”), Oblong, Inc.
(f/k/a Glowpoint, Inc.), a Delaware corporation (“Parent”), Oblong Industries,
Inc., a Delaware corporation (“Oblong”), and GP Communications, LLC, a Delaware
limited liability company (“GP Communications” and together with Parent and
Oblong, individually and collectively, jointly and severally, “Borrower”), with
an office located at 923 E. 3rd Street, Suite 111, Los Angeles, CA 90013.
RECITALS
A.    Bank and Borrower have entered into that certain Second Amended and
Restated Loan and Security Agreement dated as of October 1, 2019 (as the same
may from time to time be amended, modified, supplemented or restated, the “Loan
Agreement”). Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
B.     Borrower (i) failed to make its payments of principal and interest on the
Second Supplemental Term Loan that were due April 1, 2020, May 1, 2020, and June
1, 2020, pursuant to Section 2.1.1(b)(ii) of the Loan Agreement, (ii) failed to
pay the deferral fee of One Hundred Thousand Dollars ($100,000) that was due
April 1, 2020, pursuant to Section 2.3(a) of the Loan Agreement, and (iii)
failed to comply with certain covenants, as identified to Bank in writing as of
the date hereof, set forth in the Loan Agreement during the period from October
1, 2019 through the date of this Amendment (each of the foregoing, the “Existing
Defaults”). Bank and Borrower have been in active discussions to resolve the
payment defaults set forth in clauses (i) and (ii) above during the negotiation
of this Amendment.
C.    Borrower has requested that Bank waive its rights and remedies against
Borrower, limited specifically to the Existing Defaults. Although Bank is under
no obligation to do so, Bank is willing to not exercise its rights and remedies
against Borrower related to the specific Existing Defaults on the terms and
conditions set forth in this Amendment, so long as Borrower complies with the
terms, covenants and conditions set forth in this Amendment.
D.    Borrower has further requested that Bank amend the Loan Agreement to
(i) modify the repayment schedule and (ii) make certain other revisions to the
Loan Agreement as more fully set forth herein. Bank has agreed to so amend
certain provisions of the Loan Agreement, but only to the extent, in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.






1



--------------------------------------------------------------------------------





AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Waiver of Covenant Defaults.
Bank hereby waives Borrower's Existing Defaults under the Loan Agreement. Bank's
waiver of Borrower's compliance with these covenants shall apply only to the
Existing Defaults. Accordingly, hereinafter, Borrower shall be in compliance
with these covenants, as amended by this Amendment.
Bank's agreement to waive the above-described defaults (1) in no way shall be
deemed an agreement by Bank to waive Borrower's compliance with the
above-described covenants as of all other dates, (2) shall not limit or impair
Bank's right to demand strict performance of these covenants, in accordance with
the terms of the Loan Agreement, as of all other dates and (3) shall not limit
or impair Bank's right to demand strict performance, in accordance with the
terms of the Loan Agreement, of all other covenants as of any date.
3.    Amendments to Loan Agreement.
3.1    Section 2.1.1 (Second Supplemental Term Loan). Section 2.1.1(b)(i) is
amended by inserting the phrase “and the Principal Deferral Period” immediately
after the phrase “during the Second Supplemental Interest-Only Period”.
3.2    Section 2.1.1 (Second Supplemental Term Loan). Section 2.1.1(b)(ii) is
amended by deleting both references to “the Second Supplemental Interest-Only
Period” and in each case substituting in lieu thereof “the Principal Deferral
Period”.
3.3    Section 2.2 (Payment of Interest on the Credit Extensions). Section
2.2(a) is amended by deleting the reference to “two percent (2.0%)” and
substituting in lieu thereof “four and one-quarter percent (4.25%)”.
3.4    Section 2.3 (Fees). Section 2.3(a) is amended in its entirety and
replaced with the following:
(a)    Deferral Fee. A fully earned, non-refundable deferral fee in the amount
of One Hundred Thousand Dollars ($100,000), due and payable on the earliest to
occur of (i) an Event of Default, (ii) the repayment in full of all principal
and interest owing with respect to the Second Supplemental Term Loan and (iii)
the Second Supplemental Term Loan Maturity Date.


2



--------------------------------------------------------------------------------





3.5    Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2(a)
is amended by deleting the parenthetical “(if available)” therein.
3.6    Section 6.2 (Financial Statements, Reports, Certificates). Sections
6.2(a) and 6.2(b) are amended by deleting each reference to “thirty (30) days”
therein and in each case substituting in lieu thereof “(i) from the First
Amendment Date through the reporting period ending September 30, 2020,
forty-five (45) days, and (ii) for reporting periods ending October 31, 2020,
and thereafter, thirty (30) days (provided that, with respect to any month end
that coincides with a quarter end, such reporting shall be due within forty-five
(45) days of such month end)”.
3.7    Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2 is
amended by deleting the “and” at the end of clause (i), renumbering clause (j)
to be clause (k), and inserting a new clause (j) as follows:
(j)    Within ten (10) days after the last day of each month, copies of
Borrower’s monthly bank statements with respect to Borrower’s accounts
maintained with Western Alliance Bank and Mid First Bank; and
3.8    Section 6.6 (Operating Accounts). Section 6.6(a) is amended in its
entirety and replaced with the following:
(a)    Beginning on June 30, 2020, and continuing at all times thereafter,
maintain its and its Subsidiaries’ primary operating and other deposit accounts
with Bank and Bank’s Affiliates, which accounts shall represent at least
eighty-five percent (85%) of the dollar value of Borrower’s and such
Subsidiaries’ operating and other deposit accounts at all financial
institutions; provided that the funds in Parent’s account maintained with Mid
First Bank shall be excluded from such eighty-five percent (85%) requirement
from the First Amendment Date through September 29, 2020. Without limiting the
foregoing, Borrower shall close its accounts with Western Alliance Bank by no
later than September 29, 2020.
3.9    Section 6.6 (Operating Accounts). Clause (i) in Section 6.6(b) is amended
in its entirety and replaced with the following:
(i) from the First Amendment Date through September 29, 2020, Parent’s account
maintained with Mid First Bank so long as (A) by no later than June 30, 2020,
the balance in such account has been reduced to an amount equal to the original
principal amount of the PPP Loan minus the aggregate amount of all payroll,
rent, utility and other eligible costs and expenses under the CARES Act incurred
by Parent since the funding date of the PPP Loan, which was April 10, 2020, and
(B) from and after the First Amendment Date, Parent shall continue to reduce the
balance of such account in an amount equal to the aggregate amount of all
payroll, rent, utility and other eligible costs and expenses under the CARES Act
as and when such costs and expenses are incurred by Parent from and after the
First Amendment Date;
3.10    Section 6.7 (Financial Covenants). Section 6.7 is amended in its
entirety and replaced with the following:


3



--------------------------------------------------------------------------------





6.7    Reserved.
3.11    Section 7.7 (Distributions; Investments). Section 7.7(a) is amended by
deleting the “and” at the end of clause (iii) and inserting the following new
clause (v) immediately after the end of clause (iv):
and (v) so long as no Event of Default has occurred and is continuing or would
result therefrom, Borrower may pay quarterly cash dividends, not to exceed Five
Thousand Dollars ($5,000) per calendar quarter, on its issued and outstanding
shares of Series A-2 Convertible Preferred Stock, par value $0.0001 per share
3.12    Section 13 (Definitions). The following term and its definition set
forth in Section 13.1 are amended in their entirety and replaced with the
following:
“Second Supplemental Term Loan Maturity Date” is March 1, 2022.
3.13    Section 13 (Definitions). The following terms and their respective
definitions are added to Section 13.1 in the appropriate alphabetical order:
“CARES Act” is defined in the definition of PPP Loan.
“First Amendment Date” is June 26, 2020.
“PPP Loan” means the unsecured loan Borrower obtained from Mid First Bank in
connection with the Paycheck Protection Program under the U.S. Small Business
Administration, Coronavirus Aid, Relief, and Economic Security Act, dated March
27, 2020 (the “CARES Act”).
“Principal Deferral Period” means the period commencing on April 1, 2020, and
continuing through September 30, 2020.
3.14    Exhibit C (Compliance Certificate). Exhibit C to the Loan Agreement is
amended in its entirety and replaced with Exhibit C attached hereto.
4.    Limitation of Waiver and Amendments.
4.1    The waiver and amendments set forth in Sections 2 and 3, above, are
effective for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (a) be a consent to any amendment, waiver or
modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.
4.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.


4



--------------------------------------------------------------------------------





5.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
5.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default other than the
Existing Defaults has occurred and is continuing;
5.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
5.3    The organizational documents of Borrower most recently delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;
5.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
5.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
5.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except (i) as already has been obtained or made
and (ii) for filings in connection with this Amendment with the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended; and
5.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
6.    Prior Agreement. Except as expressly provided for in this Amendment, the
Loan Documents are hereby ratified and reaffirmed and shall remain in full force
and effect. This Amendment is not a novation and the terms and conditions of
this Amendment shall be in addition to and supplemental to all terms and
conditions set forth in the Loan Documents. In the event of any conflict or
inconsistency between this Amendment and the terms of such documents, the terms


5



--------------------------------------------------------------------------------





of this Amendment shall be controlling, but such document shall not otherwise be
affected or the rights therein impaired.
7.    Release by Borrower.
7.1    For good and valuable consideration, Borrower hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.
7.2    In furtherance of this release, Borrower expressly acknowledges and
waives any and all rights under Section 1542 of the California Civil Code, which
provides as follows:
“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.” (Emphasis
added.)


7.3    By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.
7.4    This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Bank to enter into this Amendment, and that Bank would not have
done so but for Bank’s expectation that such release is valid and enforceable in
all events.


6



--------------------------------------------------------------------------------





7.5    Borrower hereby represents and warrants to Bank, and Bank is relying
thereon, as follows:
(a)    Except as expressly stated in this Amendment, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Borrower regarding any fact relied upon by Borrower in entering into this
Amendment.
(b)    Borrower has made such investigation of the facts pertaining to this
Amendment and all of the matters appertaining thereto, as it deems necessary.
(c)    The terms of this Amendment are contractual and not a mere recital.
(d)    This Amendment has been carefully read by Borrower, the contents hereof
are known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.
7.6    Borrower represents and warrants that it is the sole and lawful owner of
all right, title and interest in and to every claim and every other matter which
it releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Bank, defend and hold it
harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.
8.    Ratification of Intellectual Property Security Agreements. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Intellectual Property Security Agreement dated as of September 12,
2019, between Oblong and Bank, a certain Intellectual Property Security
Agreement dated as of October 1, 2019, between Parent and Bank, and a certain
Intellectual Property Security Agreement dated as of October 24, 2019, between
GP Communications and Bank, and acknowledges, confirms and agrees that said
Intellectual Property Security Agreements (a) contain an accurate and complete
listing of all Intellectual Property Collateral (as defined therein) and (b)
shall remain in full force and effect.
9.    Ratification of Perfection Certificates. Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
a certain Perfection Certificate of Oblong dated as of September 25, 2019, a
certain Perfection Certificate of Parent dated as of September 30, 2019, and a
certain Perfection Certificate of GP Communications dated as of October 24,
2019, and acknowledges, confirms and agrees that the disclosures and information
Borrower provided to Bank in such Perfection Certificates have not changed
(other than as set forth in written notices to Bank), as of the date hereof.
10.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.


7



--------------------------------------------------------------------------------





11.    Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
12.    Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto and
(b) payment of Bank’s legal fees and expenses in connection with the negotiation
and preparation of this Amendment.
13.    Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of California.
14.    Electronic Execution. Each party hereto may execute this Amendment by
electronic means and recognizes and accepts the use of electronic signatures and
records by any other party hereto in connection with the execution and storage
hereof.
[Signature page follows.]




8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BANK
BORROWER


Silicon Valley Bank




By:  /s/ Mark Turk                                    
Name: Mark Turk                                     
Title:  Managing Director                         


Oblong, Inc. (f/k/a Glowpoint, Inc.)




By:  /s/ David Clark                           
Name: David Clark                            
Title:  Chief Financial Officer            
 




Oblong Industries, Inc.




By:  /s/ David Clark                           
Name: David Clark                            
Title:  Chief Financial Officer            


 




GP Communications, LLC




By:  /s/ David Clark                           
Name: David Clark                            
Title:  Chief Financial Officer            













    
[Signature Page to Default Waiver and First Amendment to
Second Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------






EXHIBIT C
COMPLIANCE CERTIFICATE
TO:    SILICON VALLEY BANK                        Date: ________________________
FROM:    OBLONG, INC., OBLONG INDUSTRIES, INC. and GP COMMUNICATIONS, LLC
The undersigned authorized officer of Oblong, Inc., on behalf of Oblong, Inc.,
Oblong Industries, Inc. and GP Communications, LLC (individually and
collectively, jointly and severally, “Borrower”) certifies that under the terms
and conditions of the Second Amended and Restated Loan and Security Agreement
between Borrower and Bank (as amended to date, the “Agreement”), (1) Borrower is
in complete compliance for the period ending _______________ with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.8 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes. The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
 
 
 
Monthly financial statements (consolidated and
consolidating) with Compliance Certificate
Monthly within (i) from the First Amendment
Date through the reporting period ending
9/30/20, 45 days, and (ii) for reporting periods ending 10/31/20 and thereafter,
30 days*
Yes No
Monthly bank statements (Western Alliance Bank and Mid First Bank)
Monthly within 10 days
Yes No
Annual financial statement (CPA Audited) + CC
FYE within 180 days
Yes No
10‑Q, 10‑K and 8-K
Within 5 days after filing with SEC
Yes No
Annual financial projections
Within 60 days of FYE
Yes No

* Provided that, for reporting periods ending 10/31/20 and thereafter, with
respect to any month end that coincides with a quarter end, such monthly
financial statements and Compliance Certificate shall be due within 45 days of
such month end.




The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)
______________________________________________________________________________________





[Continued on following page]




    


SVB CONFIDENTIAL

--------------------------------------------------------------------------------






The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
OBLONG, INC., on behalf of all Borrowers
By:______________________________
Name: ___________________________
Title: ____________________________
BANK USE ONLY
Received by: _____________________
AUTHORIZED SIGNER
Date: _________________________
Verified: ________________________
AUTHORIZED SIGNER
Date: _________________________
Compliance Status: Yes No









11